     Case 4:19-cv-00721-DPM-JTR Document 21 Filed 11/02/20 Page 1 of 1



            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

RICHARD GILLIAM                                                PLAINTIFF
#209415

v.                      No: 4:19-cv-721-DPM-JTR

DILLON BERRYMAN, OIC,
Lonoke County Jail; ROBERT
LANIUS, Medical Head, Lonoke
County Jail; and JOSH ST ALEY,
Sheriff, Lonoke County                                       DEFENDANTS

                                 ORDER
     Unopposed motion to voluntarily dismiss, Doc. 16, granted.
Gilliam's claims against Berryman are dismissed without prejudice.
     So Ordered.

                                                         r
                                        D .P. Marshall Jr.
                                        United States District Judge
